

113 S1897 IS: Personal Data Privacy and Security Act of 2014
U.S. Senate
2014-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1897IN THE SENATE OF THE UNITED STATESJanuary 8, 2014Mr. Leahy (for himself, Mr. Schumer, Mr. Franken, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo prevent and mitigate identity theft, to ensure privacy, to provide notice of security breaches, and to enhance criminal penalties, law enforcement assistance, and other protections against security breaches, fraudulent access, and misuse of personally identifiable information.1.Short title; table of
			 contents(a)Short
			 titleThis Act may be cited
			 as the Personal Data Privacy and Security Act of 2014.(b)Table of
			 ContentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of
				contents.Sec. 2. Findings.Sec. 3. Definitions.TITLE I—Enhancing punishment for
				identity theft and other violations of data privacy and securitySec. 101. Organized criminal activity in
				connection with unauthorized access to personally identifiable
				information.Sec. 102. Concealment of security breaches
				involving sensitive personally identifiable information.Sec. 103. Penalties for fraud and related
				activity in connection with computers.Sec. 104. Trafficking in passwords.Sec. 105. Conspiracy and attempted computer
				fraud offenses.Sec. 106. Criminal and civil forfeiture for
				fraud and related activity in connection with computers.Sec. 107. Limitation on civil actions involving
				unauthorized use.Sec. 108. Reporting of certain criminal
				cases.Sec. 109. Damage to critical infrastructure
				computers.Sec. 110. Limitation on actions involving
				unauthorized use.TITLE II—Privacy and security of
				personally identifiable informationSubtitle A—A Data Privacy and Security
				ProgramSec. 201. Purpose and applicability of data
				privacy and security program.Sec. 202. Requirements for a personal data
				privacy and security program.Sec. 203. Enforcement.Sec. 204. Relation to other laws.Subtitle B—Security Breach
				NotificationSec. 211. Notice to individuals.Sec. 212. Exemptions.Sec. 213. Methods of notice.Sec. 214. Content of notification.Sec. 215. Coordination of notification with
				credit reporting agencies.Sec. 216. Notice to law
				enforcement.Sec. 217. Enforcement.Sec. 218. Enforcement by State attorneys
				general.Sec. 219. Effect on Federal and State
				law.Sec. 220. Reporting on exemptions.Sec. 221. Effective date.TITLE III—Compliance with
				statutory Pay-As-You-Go ActSec. 301. Budget compliance.2.FindingsCongress finds that—(1)databases of personally
			 identifiable information are increasingly prime targets of hackers, identity
			 thieves, rogue employees, and other criminals, including organized and
			 sophisticated criminal operations;(2)identity theft is a
			 serious threat to the Nation's economic stability, national security, homeland
			 security, cybersecurity, the development of e-commerce, and the privacy rights
			 of Americans;(3)security breaches are a
			 serious threat to consumer confidence, homeland security, national security,
			 e-commerce, and economic stability;(4)it is important for
			 business entities that own, use, or license personally identifiable information
			 to adopt reasonable procedures to ensure the security, privacy, and
			 confidentiality of that personally identifiable information;(5)individuals whose
			 personal information has been compromised or who have been victims of identity
			 theft should receive the necessary information and assistance to mitigate their
			 damages and to restore the integrity of their personal information and
			 identities;(6)data misuse and use of
			 inaccurate data have the potential to cause serious or irreparable harm to an
			 individual's livelihood, privacy, and liberty and undermine efficient and
			 effective business and government operations;(7)government access to
			 commercial data can potentially improve safety, law enforcement, and national
			 security; and(8)because government use of
			 commercial data containing personal information potentially affects individual
			 privacy, and law enforcement and national security operations, there is a need
			 for Congress to exercise oversight over government use of commercial
			 data.3.DefinitionsIn this Act, the following definitions shall
			 apply:(1)AffiliateThe
			 term affiliate means persons related by common ownership or by
			 corporate control.(2)AgencyThe
			 term agency has the same meaning given such term in section 551 of
			 title 5, United States Code.(3)Business
			 entityThe term business entity means any
			 organization, corporation, trust, partnership, sole proprietorship,
			 unincorporated association, or venture established to make a profit, or
			 nonprofit.(4)Data system
			 communication informationThe term data system
			 communication information means dialing, routing, addressing, or
			 signaling information that identifies the origin, direction, destination,
			 processing, transmission, or termination of each communication initiated,
			 attempted, or received.(5)Designated
			 entityThe term designated entity means the Federal
			 Government entity designated by the Secretary of Homeland Security under
			 section 216(a).(6)EncryptionThe
			 term encryption—(A)means the protection of
			 data in electronic form, in storage or in transit, using an encryption
			 technology that has been generally accepted by experts in the field of
			 information security that renders such data indecipherable in the absence of
			 associated cryptographic keys necessary to enable decryption of such data;
			 and(B)includes appropriate
			 management and safeguards of such cryptographic keys so as to protect the
			 integrity of the encryption.(7)Identity
			 theftThe term identity theft means a violation of
			 section 1028(a)(7) of title 18, United States Code.(8)Personally identifiable
			 informationThe term personally identifiable
			 information means any information, or compilation of information, in
			 electronic or digital form that is a means of identification, as defined by
			 section 1028(d)(7) of title 18, United States Code.(9)Public record
			 sourceThe term public record source means the
			 Congress, any agency, any State or local government agency, the government of
			 the District of Columbia and governments of the territories or possessions of
			 the United States, and Federal, State or local courts, courts martial and
			 military commissions, that maintain personally identifiable information in
			 records available to the public.(10)Security
			 breach(A)In
			 generalThe term security breach means compromise of
			 the security, confidentiality, or integrity of, or the loss of, computerized
			 data that result in, or that there is a reasonable basis to conclude has
			 resulted in—(i)the unauthorized
			 acquisition of sensitive personally identifiable information; and(ii)access to sensitive
			 personally identifiable information that is for an unauthorized purpose, or in
			 excess of authorization.(B)ExclusionThe
			 term security breach does not include—(i)a good faith acquisition
			 of sensitive personally identifiable information by a business entity or
			 agency, or an employee or agent of a business entity or agency, if the
			 sensitive personally identifiable information is not subject to further
			 unauthorized disclosure;(ii)the release of a public
			 record not otherwise subject to confidentiality or nondisclosure requirements
			 or the release of information obtained from a public record, including
			 information obtained from a news report or periodical; or(iii)any lawfully authorized
			 investigative, protective, or intelligence activity of a law enforcement or
			 intelligence agency of the United States, a State, or a political subdivision
			 of a State.(11)Sensitive personally
			 identifiable informationThe term sensitive personally
			 identifiable information means any information or compilation of
			 information, in electronic or digital form that includes the following:(A)An individual's first and
			 last name or first initial and last name in combination with any two of the
			 following data elements:(i)Home address or telephone
			 number.(ii)Mother's maiden
			 name.(iii)Month, day, and year of
			 birth.(B)A non-truncated social
			 security number, driver's license number, passport number, or alien
			 registration number or other government-issued unique identification
			 number.(C)Unique biometric data
			 such as a fingerprint, voice print, a retina or iris image, or any other
			 unique physical representation.(D)A unique account
			 identifier, including a financial account number or credit or debit card
			 number, electronic identification number, user name, or routing code.(E)Any combination of the
			 following data elements:(i)An individual's first and
			 last name or first initial and last name.(ii)A unique account
			 identifier, including a financial account number or credit or debit card
			 number, electronic identification number, user name, or routing code.(iii)Any security code,
			 access code, or password, or source code that could be used to generate such
			 codes or passwords.(12)Service
			 providerThe term service provider means a business
			 entity that provides electronic data transmission, routing, intermediate and
			 transient storage, or connections to its system or network, where the business
			 entity providing such services does not select or modify the content of the
			 electronic data, is not the sender or the intended recipient of the data, and
			 the business entity transmits, routes, stores, or provides connections for
			 personal information in a manner that personal information is undifferentiated
			 from other types of data that such business entity transmits, routes, stores,
			 or provides connections. Any such business entity shall be treated as a service
			 provider under this Act only to the extent that it is engaged in the provision
			 of such transmission, routing, intermediate and transient storage or
			 connections.IEnhancing punishment for
			 identity theft and other violations of data privacy and security101.Organized criminal
			 activity in connection with unauthorized access to personally identifiable
			 informationSection 1961(1) of
			 title 18, United States Code, is amended by inserting section 1030
			 (relating to fraud and related activity in connection with computers) if the
			 act is a felony, before section 1084.102.Concealment of
			 security breaches involving sensitive personally identifiable
			 information(a)In
			 GeneralChapter 47 of title 18, United States Code, is amended by
			 adding at the end the following:1041.Concealment of
				security breaches involving sensitive personally identifiable
				information(a)In
				generalWhoever, having knowledge of a security breach and of the
				fact that notice of such security breach is required under title II of the
				Personal Data Privacy and Security Act of 2014, intentionally and willfully conceals the fact of such
				security breach, shall, in the event that such security breach results in
				economic harm to any individual in the amount of $1,000 or more, be fined under
				this tile or imprisoned for not more than 5 years, or both.(b)Person
				definedFor purposes of subsection (a), the term
				person has the meaning given the term  in section 1030(e)(12).(c)Notice
				requirementAny person seeking an exemption under section 212(b)
				of the Personal Data Privacy and Security Act of 2014 shall be immune from prosecution under this section if
				the Federal Trade Commission does not indicate, in writing, that such notice be
				given under section 212(b)(3) of such
				Act..(b)Conforming and
			 Technical AmendmentsThe table of sections for chapter 47 of
			 title 18, United States Code, is amended by adding at the end the
			 following:1041. Concealment of security breaches
				involving sensitive personally identifiable
				information..(c)Enforcement
			 authority(1)In
			 generalThe United States Secret Service and Federal Bureau of
			 Investigation shall have the authority to investigate offenses under section 1041 of title 18, United States Code, as added by subsection (a).(2)NonexclusivityThe
			 authority granted in paragraph (1) shall not be exclusive of any existing
			 authority held by any other Federal agency.103.Penalties for fraud
			 and related activity in connection with computersSection 1030(c) of title 18, United States
			 Code, is amended to read as follows:(c)The punishment for an
				offense under subsection (a) or (b) of this section is—(1)a fine under this title
				or imprisonment for not more than 20 years, or both, in the case of an offense
				under subsection (a)(1) of this section;(2)(A)except as provided in
				subparagraph (B), a fine under this title or imprisonment for not more than 3
				years, or both, in the case of an offense under subsection (a)(2); or(B)a fine under this title
				or imprisonment for not more than ten years, or both, in the case of an offense
				under paragraph (a)(2) of this section, if—(i)the offense was committed
				for purposes of commercial advantage or private financial gain;(ii)the offense was
				committed in the furtherance of any criminal or tortious act in violation of
				the Constitution or laws of the United States, or of any State; or(iii)the value of the
				information obtained, or that would have been obtained if the offense was
				completed, exceeds $5,000;(3)a fine under this title
				or imprisonment for not more than 1 year, or both, in the case of an offense
				under subsection (a)(3) of this section;(4)a fine under this title
				or imprisonment of not more than 20 years, or both, in the case of an offense
				under subsection (a)(4) of this section;(5)(A)except as provided in
				subparagraph (D), a fine under this title, imprisonment for not more than 20
				years, or both, in the case of an offense under subsection (a)(5)(A) of this
				section, if the offense caused—(i)loss to 1 or more persons
				during any 1-year period (and, for purposes of an investigation, prosecution,
				or other proceeding brought by the United States only, loss resulting from a
				related course of conduct affecting 1 or more other protected computers)
				aggregating at least $5,000 in value;(ii)the modification or
				impairment, or potential modification or impairment, of the medical
				examination, diagnosis, treatment, or care of 1 or more individuals;(iii)physical injury to any
				person;(iv)a threat to public
				health or safety;(v)damage affecting a
				computer used by, or on behalf of, an entity of the United States Government in
				furtherance of the administration of justice, national defense, or national
				security; or(vi)damage affecting 10 or
				more protected computers during any 1-year period;(B)a fine under this title,
				imprisonment for not more than 10 years, or both, in the case of an offense
				under subsection (a)(5)(B), if the offense caused a harm provided in clauses (i)
				through (vi) of subparagraph (A) of this subsection;(C)if the offender attempts
				to cause or knowingly or recklessly causes death from conduct in violation of
				subsection (a)(5)(A), a fine under this title, imprisonment for any term of
				years or for life, or both; or(D)a fine under this title,
				imprisonment for not more than 1 year, or both, for any other offense under
				subsection (a)(5);(6)a fine under this title
				or imprisonment for not more than 10 years, or both, in the case of an offense
				under subsection (a)(6) of this section; or(7)a fine under this title
				or imprisonment for not more than 10 years, or both, in the case of an offense
				under subsection (a)(7) of this
				section..104.Trafficking in
			 passwordsSection 1030(a) of
			 title 18, United States Code, is amended by striking paragraph (6) and
			 inserting the following:(6)knowingly and with intent
				to defraud traffics (as defined in section 1029) in—(A)any password or similar
				information through which a protected computer as defined in subparagraphs (A)
				and (B) of subsection (e)(2) may be accessed without authorization; or(B)any means of access
				through which a protected computer as defined in subsection (e)(2)(A) may be
				accessed without
				authorization..105.Conspiracy and
			 attempted computer fraud offensesSection 1030(b) of title 18, United States
			 Code, is amended by inserting for the completed offense after
			 punished as provided.106.Criminal and civil
			 forfeiture for fraud and related activity in connection with
			 computersSection 1030 of
			 title 18, United States Code, is amended by striking subsections (i) and (j)
			 and inserting the following:(i)Criminal
				Forfeiture(1)The court, in imposing
				sentence on any person convicted of a violation of this section, or convicted
				of conspiracy to violate this section, shall order, in addition to any other
				sentence imposed and irrespective of any provision of State law, that such
				person forfeit to the United States—(A)such person’s interest in
				any property, real or personal, that was used, or intended to be used, to
				commit or facilitate the commission of such violation; and(B)any property, real or
				personal, constituting or derived from any gross proceeds, or any property
				traceable to such property, that such person obtained, directly or indirectly,
				as a result of such violation.(2)The criminal forfeiture
				of property under this subsection, including any seizure and disposition of the
				property, and any related judicial or administrative proceeding, shall be
				governed by the provisions of section 413 of the Comprehensive Drug Abuse
				Prevention and Control Act of 1970 (21 U.S.C. 853), except subsection (d) of
				that section.(j)Civil
				Forfeiture(1)The following shall be
				subject to forfeiture to the United States and no property right, real or
				personal, shall exist in them:(A)Any property, real or
				personal, that was used, or intended to be used, to commit or facilitate the
				commission of any violation of this section, or a conspiracy to violate this
				section.(B)Any property, real or
				personal, constituting or derived from any gross proceeds obtained directly or
				indirectly, or any property traceable to such property, as a result of the
				commission of any violation of this section, or a conspiracy to violate this
				section.(2)Seizures and forfeitures
				under this subsection shall be governed by the provisions in chapter 46 relating to civil forfeitures, except that such
				duties as are imposed on the Secretary of the Treasury under the customs laws
				described in section 981(d) shall be performed
				by such officers, agents and other persons as may be designated for that
				purpose by the Secretary of Homeland Security or the Attorney
				General..107.Limitation on civil
			 actions involving unauthorized useSection 1030(g) of title 18, United States
			 Code, is amended—(1)by inserting (1) before
			 Any person; and(2)by adding at the end the following:(2)No action may be brought
				under this subsection if a violation of a contractual obligation or agreement,
				such as an acceptable use policy or terms of service agreement, constitutes the
				sole basis for determining that access to the protected computer is
				unauthorized, or in excess of
				authorization..108.Reporting of certain
			 criminal casesSection 1030 of
			 title 18, United States Code, is amended by adding at the end the
			 following:(k)Reporting certain
				criminal casesNot later than 1 year after the date of the
				enactment of this Act, and annually thereafter, the Attorney General shall
				report to the Committee on the Judiciary of the Senate and the Committee on the
				Judiciary of the House of Representatives the number of criminal cases brought
				under subsection (a) that involve conduct in which—(1)the defendant—(A)exceeded authorized
				access to a non-governmental computer; or(B)accessed a
				non-governmental computer without authorization; and(2)the sole basis for the
				Government determining that access to the non-governmental computer was
				unauthorized, or in excess of authorization was that the defendant violated a
				contractual obligation or agreement with a service provider or employer, such
				as an acceptable use policy or terms of service
				agreement..109.Damage to critical
			 infrastructure computers(a)In
			 generalChapter 47 of title
			 18, United States Code, is amended by inserting after section 1030 the
			 following:1030A.Aggravated damage to
				a critical infrastructure computer(a)DefinitionsIn
				this section—(1)the terms
				computer and damage have the meanings given such
				terms in section 1030; and(2)the term critical
				infrastructure computer means a computer that manages or controls
				systems or assets vital to national defense, national security, national
				economic security, public health or safety, or any combination of those
				matters, whether publicly or privately owned or operated, including—(A)gas and oil production,
				storage, and delivery systems;(B)water supply
				systems;(C)telecommunication
				networks;(D)electrical power delivery
				systems;(E)finance and banking
				systems;(F)emergency
				services;(G)transportation systems
				and services; and(H)government operations
				that provide essential services to the public.(b)OffenseIt
				shall be unlawful to, during and in relation to a felony violation of section
				1030, intentionally cause or attempt to cause damage to a critical
				infrastructure computer, and such damage results in (or, in the case of an
				attempt, would, if completed have resulted in) the substantial
				impairment—(1)of the operation of the
				critical infrastructure computer; or(2)of the critical
				infrastructure associated with the computer.(c)PenaltyAny
				person who violates subsection (b) shall be fined under this title, imprisoned
				for not less than 3 years nor more than 20 years, or both.(d)Consecutive
				sentenceNotwithstanding any other provision of law—(1)a court shall not place
				on probation any person convicted of a violation of this section;(2)except as provided in
				paragraph (4), no term of imprisonment imposed on a person under this section
				shall run concurrently with any other term of imprisonment, including any term
				of imprisonment imposed on the person under any other provision of law,
				including any term of imprisonment imposed for the felony violation section
				1030;(3)in determining any term
				of imprisonment to be imposed for a felony violation of section 1030, a court
				shall not in any way reduce the term to be imposed for such crime so as to
				compensate for, or otherwise take into account, any separate term of
				imprisonment imposed or to be imposed for a violation of this section;
				and(4)a term of imprisonment
				imposed on a person for a violation of this section may, in the discretion of
				the court, run concurrently, in whole or in part, only with another term of
				imprisonment that is imposed by the court at the same time on that person for
				an additional violation of this section, provided that such discretion shall be
				exercised in accordance with any applicable guidelines and policy statements
				issued by the United States Sentencing Commission pursuant to section 994 of
				title
				28..(b)Technical and
			 conforming amendmentThe table of sections for chapter 47 of
			 title 18, United States Code, is amended by inserting after the item relating
			 to section 1030 the following:1030A. Aggravated damage to a
				critical infrastructure
				computer..110.Limitation on actions
			 involving unauthorized useSection 1030(e)(6) of title 18, United
			 States Code, is amended by striking alter; and inserting
			 alter, but does not include access in violation of a contractual
			 obligation or agreement, such as an acceptable use policy or terms of service
			 agreement, with an Internet service provider, Internet website, or
			 non-government employer, if such violation constitutes the sole basis for
			 determining that access to a protected computer is
			 unauthorized;.IIPrivacy and security of
			 personally identifiable informationAA Data Privacy and
			 Security Program201.Purpose and
			 applicability of data privacy and security program(a)PurposeThe
			 purpose of this subtitle is to ensure standards for developing and implementing
			 administrative, technical, and physical safeguards to protect the security of
			 sensitive personally identifiable information.(b)ApplicabilityA business entity engaging in interstate commerce that
			 involves collecting, accessing, transmitting, using, storing, or disposing of
			 sensitive personally identifiable information in electronic or digital form on
			 10,000 or more United States persons is subject to the requirements for a data
			 privacy and security program under section 202 for protecting sensitive
			 personally identifiable information.(c)LimitationsNotwithstanding
			 any other obligation under this subtitle, this subtitle does not apply to the
			 following:(1)Financial
			 institutionsFinancial institutions—(A)subject to the data
			 security requirements and standards under section 501(b) of the
			 Gramm-Leach-Bliley Act (15 U.S.C. 6801(b)); and(B)subject to the
			 jurisdiction of an agency or authority described in section 505(a) of the
			 Gramm-Leach-Bliley Act (15 U.S.C. 6805(a)).(2)HIPAA regulated
			 entities(A)Covered
			 entitiesCovered entities subject to the Health Insurance
			 Portability and Accountability Act of 1996 (42 U.S.C. 1301 et seq.), including
			 the data security requirements and implementing regulations of that Act.(B)Business
			 entitiesA business entity shall be deemed in compliance with
			 this Act if the business entity—(i)is acting as a business
			 associate, as that term is defined under the Health Insurance Portability and
			 Accountability Act of 1996 (42 U.S.C. 1301 et seq.) and is in compliance with
			 the requirements imposed under that Act and implementing regulations
			 promulgated under that Act; and(ii)is subject to, and
			 currently in compliance, with the privacy and data security requirements under
			 sections 13401 and 13404 of division A of the American Reinvestment and
			 Recovery Act of 2009 (42 U.S.C. 17931 and 17934) and implementing regulations
			 promulgated under such sections.(3)Service
			 providersA service provider for any electronic communication by
			 a third party, to the extent that the service provider is exclusively engaged
			 in the transmission, routing, or temporary, intermediate, or transient storage
			 of that communication.(4)Public
			 recordsPublic records not otherwise subject to a confidentiality
			 or nondisclosure requirement, or information obtained from a public record,
			 including information obtained from a news report or periodical.(d)Safe Harbors(1)In
			 generalA business entity shall be deemed in compliance with the
			 privacy and security program requirements under section 202 if the business
			 entity complies with or provides protection equal to industry standards or
			 standards widely accepted as an effective industry practice, as identified by
			 the Federal Trade Commission, that are applicable to the type of sensitive
			 personally identifiable information involved in the ordinary course of business
			 of such business entity.(2)LimitationNothing
			 in this subsection shall be construed to permit, and nothing does permit, the
			 Federal Trade Commission to issue regulations requiring, or according greater
			 legal status to, the implementation of or application of a specific technology
			 or technological specifications for meeting the requirements of this
			 title.202.Requirements for a
			 personal data privacy and security program(a)Personal Data Privacy
			 and Security ProgramA business entity subject to this subtitle
			 shall comply with the following safeguards and any other administrative,
			 technical, or physical safeguards identified by the Federal Trade Commission in
			 a rulemaking process pursuant to section 553 of title 5, United States Code,
			 for the protection of sensitive personally identifiable information:(1)ScopeA
			 business entity shall implement a comprehensive personal data privacy and
			 security program that includes administrative, technical, and physical
			 safeguards appropriate to the size and complexity of the business entity and
			 the nature and scope of its activities.(2)DesignThe
			 personal data privacy and security program shall be designed to—(A)ensure the privacy,
			 security, and confidentiality of sensitive personally identifying
			 information;(B)protect against any
			 anticipated vulnerabilities to the privacy, security, or integrity of sensitive
			 personally identifying information; and(C)protect against
			 unauthorized access to use of sensitive personally identifying information that
			 could create a significant risk of harm or fraud to any individual.(3)Risk
			 assessmentA business entity shall—(A)identify reasonably
			 foreseeable internal and external vulnerabilities that could result in
			 unauthorized access, disclosure, use, or alteration of sensitive personally
			 identifiable information or systems containing sensitive personally
			 identifiable information;(B)assess the likelihood of
			 and potential damage from unauthorized access, disclosure, use, or alteration
			 of sensitive personally identifiable information;(C)assess the sufficiency of
			 its policies, technologies, and safeguards in place to control and minimize
			 risks from unauthorized access, disclosure, use, or alteration of sensitive
			 personally identifiable information; and(D)assess the vulnerability
			 of sensitive personally identifiable information during destruction and
			 disposal of such information, including through the disposal or retirement of
			 hardware.(4)Risk management and
			 controlEach business entity shall—(A)design its personal data
			 privacy and security program to control the risks identified under paragraph
			 (3);(B)adopt measures
			 commensurate with the sensitivity of the data as well as the size, complexity,
			 and scope of the activities of the business entity that—(i)control access to systems
			 and facilities containing sensitive personally identifiable information,
			 including controls to authenticate and permit access only to authorized
			 individuals;(ii)detect, record, and
			 preserve information relevant to actual and attempted fraudulent, unlawful, or
			 unauthorized access, disclosure, use, or alteration of sensitive personally
			 identifiable information, including by employees and other individuals
			 otherwise authorized to have access;(iii)protect sensitive
			 personally identifiable information during use, transmission, storage, and
			 disposal by encryption, redaction, or access controls that are widely accepted
			 as an effective industry practice or industry standard, or other reasonable
			 means (including as directed for disposal of records under section 628 of the
			 Fair Credit Reporting Act (15 U.S.C. 1681w) and the implementing regulations of
			 such Act as set forth in section 682 of title 16, Code of Federal
			 Regulations);(iv)ensure that sensitive
			 personally identifiable information is properly destroyed and disposed of,
			 including during the destruction of computers, diskettes, and other electronic
			 media that contain sensitive personally identifiable information;(v)trace access to records
			 containing sensitive personally identifiable information so that the business
			 entity can determine who accessed or acquired such sensitive personally
			 identifiable information pertaining to specific individuals; and(vi)ensure that no third
			 party or customer of the business entity is authorized to access or acquire
			 sensitive personally identifiable information without the business entity first
			 performing sufficient due diligence to ascertain, with reasonable certainty,
			 that such information is being sought for a valid legal purpose; and(C)establish a plan and
			 procedures for minimizing the amount of sensitive personally identifiable
			 information maintained by such business entity, which shall provide for the
			 retention of sensitive personally identifiable information only as reasonably
			 needed for the business purposes of such business entity or as necessary to
			 comply with any legal obligation.(b)TrainingEach
			 business entity subject to this subtitle shall take steps to ensure employee
			 training and supervision for implementation of the data security program of the
			 business entity.(c)Vulnerability
			 testing(1)In
			 generalEach business entity subject to this subtitle shall take
			 steps to ensure regular testing of key controls, systems, and procedures of the
			 personal data privacy and security program to detect, prevent, and respond to
			 attacks or intrusions, or other system failures.(2)FrequencyThe
			 frequency and nature of the tests required under paragraph (1) shall be
			 determined by the risk assessment of the business entity under subsection
			 (a)(3).(d)Relationship to certain
			 providers of servicesIn the event a business entity subject to
			 this subtitle engages a person or entity not subject to this subtitle (other
			 than a service provider) to receive sensitive personally identifiable
			 information in performing services or functions (other than the services or
			 functions provided by a service provider) on behalf of and under the
			 instruction of such business entity, such business entity shall—(1)exercise appropriate due
			 diligence in selecting the person or entity for responsibilities related to
			 sensitive personally identifiable information, and take reasonable steps to
			 select and retain a person or entity that is capable of maintaining appropriate
			 safeguards for the security, privacy, and integrity of the sensitive personally
			 identifiable information at issue; and(2)require the person or
			 entity by contract to implement and maintain appropriate measures designed to
			 meet the objectives and requirements governing entities subject to section 201,
			 this section, and subtitle B.(e)Periodic Assessment and
			 Personal Data Privacy and Security ModernizationEach business
			 entity subject to this subtitle shall on a regular basis monitor, evaluate, and
			 adjust, as appropriate its data privacy and security program in light of any
			 relevant changes in—(1)technology;(2)the sensitivity of
			 personally identifiable information;(3)internal or external
			 threats to personally identifiable information; and(4)the changing business
			 arrangements of the business entity, such as—(A)mergers and
			 acquisitions;(B)alliances and joint
			 ventures;(C)outsourcing
			 arrangements;(D)bankruptcy; and(E)changes to sensitive
			 personally identifiable information systems.(f)Implementation
			 TimelineNot later than 1 year after the date of enactment of
			 this Act, a business entity subject to the provisions of this subtitle shall
			 implement a data privacy and security program pursuant to this subtitle.203.Enforcement(a)Civil
			 Penalties(1)In
			 generalAny business entity that violates the provisions of
			 section 201 or 202 shall be subject to civil penalties of not more than $5,000
			 per violation per day while such a violation exists, with a maximum of $500,000
			 per violation.(2)Intentional or willful
			 violationA business entity that intentionally or willfully
			 violates the provisions of section 201 or 202 shall be subject to additional
			 penalties in the amount of $5,000 per violation per day while such a violation
			 exists, with a maximum of an additional $500,000 per violation.(3)Penalty limits(A)In
			 generalNotwithstanding any other provision of law, the total sum
			 of civil penalties assessed against a business entity for all violations of the
			 provisions of this subtitle resulting from the same or related acts or
			 omissions shall not exceed $500,000, unless such conduct is found to be willful
			 or intentional.(B)DeterminationsThe
			 determination of whether a violation of a provision of this subtitle has
			 occurred, and if so, the amount of the penalty to be imposed, if any, shall be
			 made by the court sitting as the finder of fact. The determination of whether a
			 violation of a provision of this subtitle was willful or intentional, and if
			 so, the amount of the additional penalty to be imposed, if any, shall be made
			 by the court sitting as the finder of fact.(C)Additional penalty
			 limitIf a court determines under subparagraph (B) that a
			 violation of a provision of this subtitle was willful or intentional and
			 imposes an additional penalty, the court may not impose an additional penalty
			 in an amount that exceeds $500,000.(4)Equitable
			 reliefA business entity engaged in interstate commerce that
			 violates this section may be enjoined from further violations by a United
			 States district court.(5)Other rights and
			 remediesThe rights and remedies available under this section are
			 cumulative and shall not affect any other rights and remedies available under
			 law.(b)Federal Trade
			 Commission AuthorityAny business entity shall have the
			 provisions of this subtitle enforced against it by the Federal Trade
			 Commission.(c)State
			 Enforcement(1)Civil
			 actionsIn any case in which the attorney general of a State or
			 any State or local law enforcement agency authorized by the State attorney
			 general or by State statute to prosecute violations of consumer protection law,
			 has reason to believe that an interest of the residents of that State has been
			 or is threatened or adversely affected by the acts or practices of a business
			 entity that violate this subtitle, the State may bring a civil action on behalf
			 of the residents of that State in a district court of the United States of
			 appropriate jurisdiction to—(A)enjoin that act or
			 practice;(B)enforce compliance with
			 this subtitle; or(C)obtain civil penalties of
			 not more than $5,000 per violation per day while such violations persist, up to
			 a maximum of $500,000 per violation.(2)Penalty limits(A)In
			 generalNotwithstanding any other provision of law, the total sum
			 of civil penalties assessed against a business entity for all violations of the
			 provisions of this subtitle resulting from the same or related acts or
			 omissions shall not exceed $500,000, unless such conduct is found to be willful
			 or intentional.(B)DeterminationsThe
			 determination of whether a violation of a provision of this subtitle has
			 occurred, and if so, the amount of the penalty to be imposed, if any, shall be
			 made by the court sitting as the finder of fact. The determination of whether a
			 violation of a provision of this subtitle was willful or intentional, and if
			 so, the amount of the additional penalty to be imposed, if any, shall be made
			 by the court sitting as the finder of fact.(C)Additional penalty
			 limitIf a court determines under subparagraph (B) that a
			 violation of a provision of this subtitle was willful or intentional and
			 imposes an additional penalty, the court may not impose an additional penalty
			 in an amount that exceeds $500,000.(3)Notice(A)In
			 generalBefore filing an action under this subsection, the
			 attorney general of the State involved shall provide to the Federal Trade
			 Commission—(i)a written notice of that
			 action; and(ii)a copy of the complaint
			 for that action.(B)ExceptionSubparagraph
			 (A) shall not apply with respect to the filing of an action by an attorney
			 general of a State under this subsection, if the attorney general of a State
			 determines that it is not feasible to provide the notice described in this
			 subparagraph before the filing of the action.(C)Notification when
			 practicableIn an action described under subparagraph (B), the
			 attorney general of a State shall provide the written notice and the copy of
			 the complaint to the Federal Trade Commission as soon after the filing of the
			 complaint as practicable.(4)Federal trade
			 commission authorityUpon receiving notice under paragraph (2),
			 the Federal Trade Commission shall have the right to—(A)move to stay the action,
			 pending the final disposition of a pending Federal proceeding or action as
			 described in paragraph (4);(B)intervene in an action
			 brought under paragraph (1); and(C)file petitions for
			 appeal.(5)Pending
			 proceedingsIf the Federal Trade Commission initiates a Federal
			 civil action for a violation of this subtitle, or any regulations thereunder,
			 no attorney general of a State may bring an action for a violation of this
			 subtitle that resulted from the same or related acts or omissions against a
			 defendant named in the Federal civil action initiated by the Federal Trade
			 Commission.(6)Rule of
			 constructionFor purposes of bringing any civil action under
			 paragraph (1) nothing in this subtitle shall be construed to prevent an
			 attorney general of a State from exercising the powers conferred on the
			 attorney general by the laws of that State to—(A)conduct
			 investigations;(B)administer oaths and
			 affirmations; or(C)compel the attendance of
			 witnesses or the production of documentary and other evidence.(7)Venue; service of
			 process(A)VenueAny
			 action brought under this subsection may be brought in the district court of
			 the United States that meets applicable requirements relating to venue under
			 section 1391 of title 28, United States Code.(B)Service of
			 processIn an action brought under this subsection, process may
			 be served in any district in which the defendant—(i)is an inhabitant;
			 or(ii)may be found.(d)No Private Cause of
			 ActionNothing in this subtitle establishes a private cause of
			 action against a business entity for violation of any provision of this
			 subtitle.204.Relation to other
			 laws(a)In
			 GeneralNo State may require any business entity subject to this
			 subtitle to comply with any requirements with respect to administrative,
			 technical, and physical safeguards for the protection of personal
			 information.(b)LimitationsNothing
			 in this subtitle shall be construed to modify, limit, or supersede the
			 operation of the Gramm-Leach-Bliley Act (15 U.S.C. 6801 et seq.) or its implementing regulations,
			 including those adopted or enforced by States.BSecurity Breach
			 Notification211.Notice to
			 individuals(a)In
			 GeneralExcept as provided in section 212, any agency, or business entity engaged in interstate
			 commerce, other than a service provider, that uses, accesses, transmits,
			 stores, disposes of or collects sensitive personally identifiable information
			 shall, following the discovery of a security breach of such information, notify
			 any resident of the United States whose sensitive personally identifiable
			 information has been, or is reasonably believed to have been, accessed, or
			 acquired.(b)Obligation of Owner or
			 Licensee(1)Notice to owner or
			 licenseeAny agency, or business entity engaged in interstate
			 commerce, that uses, accesses, transmits, stores, disposes of, or collects
			 sensitive personally identifiable information that the agency or business
			 entity does not own or license shall notify the owner or licensee of the
			 information following the discovery of a security breach involving such
			 information.(2)Notice by owner,
			 licensee, or other designated third partyNothing in this
			 subtitle shall prevent or abrogate an agreement between an agency or business
			 entity required to give notice under this section and a designated third party,
			 including an owner or licensee of the sensitive personally identifiable
			 information subject to the security breach, to provide the notifications
			 required under subsection (a).(3)Business entity
			 relieved from giving noticeA business entity obligated to give
			 notice under subsection (a) shall be relieved of such obligation if an owner or
			 licensee of the sensitive personally identifiable information subject to the
			 security breach, or other designated third party, provides such
			 notification.(4)Service
			 providersIf a service provider becomes aware of a security
			 breach of data in electronic form containing sensitive personal information
			 that is owned or possessed by another business entity that connects to or uses
			 a system or network provided by the service provider for the purpose of
			 transmitting, routing, or providing intermediate or transient storage of such
			 data, the service provider shall be required to notify the business entity who
			 initiated such connection, transmission, routing, or storage of the security
			 breach if the business entity can be reasonably identified. Upon receiving such
			 notification from a service provider, the business entity shall be required to
			 provide the notification required under subsection (a).(c)Timeliness of
			 Notification(1)In
			 generalAll notifications required under this section shall be
			 made without unreasonable delay following the discovery by the agency or
			 business entity of a security breach.(2)Reasonable
			 delay(A)In
			 generalReasonable delay under this subsection may include any
			 time necessary to determine the scope of the security breach, prevent further
			 disclosures, conduct the risk assessment described in section 202(a)(3), and
			 restore the reasonable integrity of the data system and provide notice to law
			 enforcement when required.(B)Extension(i)In
			 generalExcept as provided in subsection (d), delay of notification
			 shall not exceed 60 days following the discovery of the security breach, unless
			 the business entity or agency requests an extension of time and the Federal
			 Trade Commission determines in writing that additional time is reasonably
			 necessary to determine the scope of the security breach, prevent further
			 disclosures, conduct the risk assessment, restore the reasonable integrity of
			 the data system, or to provide notice to the designated entity.(ii)Approval of
			 requestIf the Federal Trade Commission approves the request for
			 delay, the agency or business entity may delay the time period for notification
			 for additional periods of up to 30 days.(3)Burden of
			 productionThe agency, business entity, owner, or licensee
			 required to provide notice under this subtitle shall, upon the request of the
			 Attorney General or the Federal Trade Commission provide records or other
			 evidence of the notifications required under this subtitle, including to the
			 extent applicable, the reasons for any delay of notification.(d)Delay of notification
			 authorized for law enforcement or national security purposes(1)In
			 generalIf the United States Secret Service or the Federal Bureau
			 of Investigation determines that the notification required under this section
			 would impede a criminal investigation, or national security activity, such
			 notification shall be delayed upon written notice from the United States Secret
			 Service or the Federal Bureau of Investigation to the agency or business entity
			 that experienced the breach. The notification from the United States Secret
			 Service or the Federal Bureau of Investigation shall specify in writing the
			 period of delay requested for law enforcement or national security
			 purposes.(2)Extended delay of
			 notificationIf the notification required under subsection (a) is
			 delayed pursuant to paragraph (1), an agency or business entity shall give
			 notice 30 days after the day such law enforcement or national security delay
			 was invoked unless a Federal law enforcement or intelligence agency provides
			 written notification that further delay is necessary.(3)Law enforcement
			 immunityNo non-constitutional cause of action shall lie in any
			 court against any agency for acts relating to the delay of notification for law
			 enforcement or national security purposes under this subtitle.(e)LimitationsNotwithstanding
			 any other obligation under this subtitle, this subtitle does not apply to the
			 following:(1)Financial
			 institutionsFinancial institutions—(A)subject to the data
			 security requirements and standards under section 501(b) of the
			 Gramm-Leach-Bliley Act (15 U.S.C. 6801(b)); and(B)subject to the
			 jurisdiction of an agency or authority described in section 505(a) of the
			 Gramm-Leach-Bliley Act (15 U.S.C. 6805(a)).(2)HIPAA regulated
			 entities(A)Covered
			 entitiesCovered entities subject to the Health Insurance
			 Portability and Accountability Act of 1996 (42 U.S.C. 1301 et seq.), including
			 the data security requirements and implementing regulations of that Act.(B)Business
			 entitiesA business entity shall be deemed in compliance with
			 this Act if the business entity—(i)(I)is acting as a covered
			 entity and as a business associate, as those terms are defined under the Health
			 Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1301 et seq.)
			 and is in compliance with the requirements imposed under that Act and
			 implementing regulations promulgated under that Act; and(II)is subject to, and
			 currently in compliance, with the data breach notification, privacy and data
			 security requirements under the Health Information Technology for Economic and
			 Clinical Health (HITECH) Act, (42 U.S.C. 17932) and implementing regulations
			 promulgated thereunder; or(ii)is acting as a vendor of
			 personal health records and third party service provider, subject to the Health
			 Information Technology for Economic and Clinical Health (HITECH) Act (42 U.S.C.
			 17937), including the data breach notification requirements and implementing
			 regulations of that Act.212.Exemptions(a)Exemption for National
			 Security and Law Enforcement(1)In
			 generalSection 211 shall not apply to an agency or business
			 entity if—(A)the United States Secret
			 Service or the Federal Bureau of Investigation determines that notification of
			 the security breach could be expected to reveal sensitive sources and methods
			 or similarly impede the ability of the Government to conduct law enforcement
			 investigations; or(B)the Federal Bureau of
			 Investigation determines that notification of the security breach could be
			 expected to cause damage to the national security.(2)ImmunityNo
			 non-constitutional cause of action shall lie in any court against any Federal
			 agency for acts relating to the exemption from notification for law enforcement
			 or national security purposes under this title.(b)Safe Harbor(1)In
			 generalAn agency or business entity shall be exempt from the
			 notice requirements under section 211, if—(A)a risk assessment
			 conducted by the agency or business entity concludes that, based upon the
			 information available, there is no significant risk that a security breach has
			 resulted in, or will result in, identity theft, economic loss or harm, or
			 physical harm to the individuals whose sensitive personally identifiable
			 information was subject to the security breach;(B)without unreasonable
			 delay, but not later than 45 days after the discovery of a security breach,
			 unless extended by the Federal Trade Commission, the agency or business entity
			 notifies the Federal Trade Commission, in writing, of—(i)the results of the risk
			 assessment; and(ii)its decision to invoke
			 the risk assessment exemption; and(C)the Federal Trade
			 Commission does not indicate, in writing, within 10 business days from receipt
			 of the decision, that notice should be given.(2)Rebuttable
			 presumptionsFor purposes of paragraph (1)—(A)the encryption of
			 sensitive personally identifiable information described in paragraph (1)(A)(i)
			 shall establish a rebuttable presumption that no significant risk exists;
			 and(B)the rendering of
			 sensitive personally identifiable information described in paragraph (1)(A)(ii)
			 unusable, unreadable, or indecipherable through data security technology or
			 methodology that is generally accepted by experts in the field of information
			 security, such as redaction or access controls shall establish a rebuttable
			 presumption that no significant risk exists.(3)ViolationIt
			 shall be a violation of this section to—(A)fail to conduct the risk
			 assessment in a reasonable manner, or according to standards generally accepted
			 by experts in the field of information security; or(B)submit the results of a
			 risk assessment that contains fraudulent or deliberately misleading
			 information.(c)Financial fraud
			 prevention exemption(1)In
			 generalA business entity will be exempt from the notice
			 requirement under section 211 if the business entity utilizes or participates
			 in a security program that—(A)effectively blocks the
			 use of the sensitive personally identifiable information to initiate
			 unauthorized financial transactions before they are charged to the account of
			 the individual; and(B)provides for notice to
			 affected individuals after a security breach that has resulted in fraud or
			 unauthorized transactions.(2)LimitationThe
			 exemption in paragraph (1) does not apply if the information subject to the
			 security breach includes an individual's first and last name, or any other type
			 of sensitive personally identifiable information as defined in section 3,
			 unless that information is only a credit card number or credit card security
			 code.213.Methods of
			 noticeAn agency or business
			 entity shall be in compliance with section 211 if it provides the
			 following:(1)Individual
			 noticeNotice to individuals by one of the following means:(A)Written notification to
			 the last known home mailing address of the individual in the records of the
			 agency or business entity.(B)Telephone notice to the
			 individual personally.(C)E-mail notice, if the
			 individual has consented to receive such notice and the notice is consistent
			 with the provisions permitting electronic transmission of notices under section
			 101 of the Electronic Signatures in Global and National Commerce Act (15 U.S.C.
			 7001).(2)Media
			 noticeNotice to major media outlets serving a State or
			 jurisdiction, if the number of residents of such State whose sensitive
			 personally identifiable information was, or is reasonably believed to have
			 been, accessed or acquired by an unauthorized person exceeds 5,000.214.Content of
			 notification(a)In
			 GeneralRegardless of the method by which notice is provided to
			 individuals under section 213, such notice shall include, to the extent
			 possible—(1)a description of the
			 categories of sensitive personally identifiable information that was, or is
			 reasonably believed to have been, accessed or acquired by an unauthorized
			 person;(2)a toll-free
			 number—(A)that the individual may
			 use to contact the agency or business entity, or the agent of the agency or
			 business entity; and(B)from which the individual
			 may learn what types of sensitive personally identifiable information the
			 agency or business entity maintained about that individual; and(3)the toll-free contact
			 telephone numbers and addresses for the major credit reporting agencies.(b)Additional
			 contentNotwithstanding section 219, a State may require that a
			 notice under subsection (a) shall also include information regarding victim
			 protection assistance provided for by that State.(c)Direct Business
			 RelationshipRegardless of whether a business entity, agency, or
			 a designated third party provides the notice required pursuant to section
			 211(b), such notice shall include the name of the business entity or agency
			 that has a direct relationship with the individual being notified.215.Coordination of
			 notification with credit reporting agenciesIf an agency or business entity is required
			 to provide notification to more than 5,000 individuals under section 211(a),
			 the agency or business entity shall also notify all consumer reporting agencies
			 that compile and maintain files on consumers on a nationwide basis (as defined
			 in section 603(p) of the Fair Credit Reporting Act (15 U.S.C. 1681a(p))) of the
			 timing and distribution of the notices. Such notice shall be given to the
			 consumer credit reporting agencies without unreasonable delay and, if it will
			 not delay notice to the affected individuals, prior to the distribution of
			 notices to the affected individuals.216.Notice to law
			 enforcement(a)Designation of
			 government entity To receive notice(1)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary of Homeland Security shall designate
			 a Federal Government entity to receive the notices required under section 212
			 and this section, and any other reports and information about information security
			 incidents, threats, and vulnerabilities.(2)Responsibilities of the
			 designated entityThe designated entity shall—(A)be responsible for
			 promptly providing the information that it receives to the United States Secret
			 Service and the Federal Bureau of Investigation, and to the Federal Trade
			 Commission for civil law enforcement purposes; and(B)provide the information
			 described in subparagraph (A) as appropriate to other Federal agencies for law
			 enforcement, national security, or data security purposes.(b)NoticeAny
			 business entity or agency shall notify the designated entity of the fact that a
			 security breach has occurred if—(1)the number of individuals
			 whose sensitive personally identifying information was, or is reasonably
			 believed to have been accessed or acquired by an unauthorized person exceeds
			 5,000;(2)the security breach
			 involves a database, networked or integrated databases, or other data system
			 containing the sensitive personally identifiable information of more than
			 500,000 individuals nationwide;(3)the security breach
			 involves databases owned by the Federal Government; or(4)the security breach
			 involves primarily sensitive personally identifiable information of individuals
			 known to the agency or business entity to be employees and contractors of the
			 Federal Government involved in national security or law enforcement.(c)FTC rulemaking and
			 review of thresholds(1)ReportsNot later than 1 year after the date of the
			 enactment of this Act, the Federal Trade Commission, in consultation with the
			 Attorney General of the United States and the Secretary of
			 Homeland Security, shall promulgate regulations under section 553 of title 5, United States Code, regarding the reports required
			 under subsection (a).(2)Thresholds for noticeThe Federal Trade Commission, in consultation with the
			 Attorney General and the Secretary of Homeland Security,
			 after notice and the opportunity for public comment, and in a manner consistent
			 with this section, shall promulgate regulations, as necessary, under section
			 553 of title 5, United States Code, to adjust the thresholds for notice to law
			 enforcement and national security authorities under subsection (a) and to
			 facilitate the purposes of this section.(d)TimingThe
			 notice required under subsection (a) shall be provided as promptly as possible,
			 but such notice must be provided either 72 hours before notice is provided to
			 an individual pursuant to section 211, or not later than 10 days after the
			 business entity or agency discovers the security breach or discovers that the
			 nature of the security breach requires notice to law enforcement under this
			 section, whichever occurs first.217.Enforcement(a)In
			 generalThe Attorney General
			 and the Federal Trade Commission may enforce civil
			 violations of section 211.(b)Civil actions by the
			 Attorney General of the United States(1)In
			 generalThe Attorney General may bring a civil action in the
			 appropriate United States district court against any business entity that
			 engages in conduct constituting a violation of this subtitle and, upon proof of
			 such conduct by a preponderance of the evidence, such business entity shall be
			 subject to a civil penalty of not more than $11,000 per day per security
			 breach.(2)Penalty
			 limitationNotwithstanding any other provision of law, the total
			 amount of the civil penalty assessed against a business entity for conduct
			 involving the same or related acts or omissions that results in a violation of
			 this subtitle may not exceed $1,000,000.(3)DeterminationsThe
			 determination of whether a violation of a provision of this subtitle has
			 occurred, and if so, the amount of the penalty to be imposed, if any, shall be
			 made by the court sitting as the finder of fact. The determination of whether a
			 violation of a provision of this subtitle was willful or intentional, and if
			 so, the amount of the additional penalty to be imposed, if any, shall be made
			 by the court sitting as the finder of fact.(4)Additional penalty
			 limitIf a court determines under paragraph (3) that a violation
			 of a provision of this subtitle was willful or intentional and imposes an
			 additional penalty, the court may not impose an additional penalty in an amount
			 that exceeds $1,000,000.(c) Injunctive actions by
			 the Attorney General(1)In
			 generalIf it appears that a business entity has engaged, or is
			 engaged, in any act or practice constituting a violation of this subtitle, the
			 Attorney General may petition an appropriate district court of the United
			 States for an order—(A)enjoining such act or
			 practice; or(B)enforcing compliance with
			 this subtitle.(2)Issuance of
			 orderA court may issue an order under paragraph (1), if the
			 court finds that the conduct in question constitutes a violation of this
			 subtitle.(d)Civil actions by the
			 Federal Trade Commission(1)In
			 generalCompliance with the requirements imposed under this
			 subtitle may be enforced under the Federal Trade Commission Act (15 U.S.C. 41
			 et seq.) by the Federal Trade Commission with respect to business entities
			 subject to this Act. All of the functions and powers of the Federal Trade
			 Commission under the Federal Trade Commission Act are available to the
			 Commission to enforce compliance by any person with the requirements imposed
			 under this title.(2)Penalty
			 limitation(A)In
			 generalNotwithstanding any other provision of law, the total sum
			 of civil penalties assessed against a business entity for all violations of the
			 provisions of this subtitle resulting from the same or related acts or
			 omissions may not exceed $1,000,000, unless such conduct is found to be willful
			 or intentional.(B)DeterminationsThe
			 determination of whether a violation of a provision of this subtitle has
			 occurred, and if so, the amount of the penalty to be imposed, if any, shall be
			 made by the court sitting as the finder of fact. The determination of whether a
			 violation of a provision of this subtitle was willful or intentional, and if
			 so, the amount of the additional penalty to be imposed, if any, shall be made
			 by the court sitting as the finder of fact.(C)Additional penalty
			 limitIf a court determines under subparagraph (B) that a
			 violation of a provision of this subtitle was willful or intentional and
			 imposes an additional penalty, the court may not impose an additional penalty
			 in an amount that exceeds $1,000,000.(3)Unfair or deceptive
			 acts or practicesFor the purpose of the exercise by the Federal
			 Trade Commission of its functions and powers under the Federal Trade Commission
			 Act, a violation of any requirement or prohibition imposed under this title
			 shall constitute an unfair or deceptive act or practice in commerce in
			 violation of a regulation under section 18(a)(1)(B) of the Federal Trade
			 Commission Act (15 U.S.C. 57a(a)(I)(B)) regarding unfair or deceptive acts or
			 practices and shall be subject to enforcement by the Federal Trade Commission
			 under that Act with respect to any business entity, irrespective of whether
			 that business entity is engaged in commerce or meets any other jurisdictional
			 tests in the Federal Trade Commission Act.(e)Coordination of
			 enforcement(1)In
			 generalBefore opening an investigation, the Federal Trade
			 Commission shall consult with the Attorney General.(2)LimitationThe
			 Federal Trade Commission may initiate investigations under this subsection
			 unless the Attorney General determines that such an investigation would impede
			 an ongoing criminal investigation or national security activity.(3)Coordination
			 agreement(A)In
			 generalIn order to avoid conflicts and promote consistency
			 regarding the enforcement and litigation of matters under this Act, not later
			 than 180 days after the enactment of this Act, the Attorney General and the
			 Federal Trade Commission shall enter into an agreement for coordination regarding the
			 enforcement of this Act.(B)RequirementThe
			 coordination agreement entered into under subparagraph (A) shall include
			 provisions to ensure that parallel investigations and proceedings under this
			 section are conducted in a matter that avoids conflicts and does not impede the
			 ability of the Attorney General to prosecute violations of Federal criminal
			 laws.(4)Coordination with the
			 FCCIf an enforcement action under this Act relates to customer
			 proprietary network information, the Federal Trade Commission shall coordinate
			 the enforcement action with the Federal Communications Commission.(f)RulemakingThe
			 Federal Trade Commission may, in consultation with the Attorney General, issue
			 such other regulations as it determines to be necessary to carry out this
			 subtitle. All regulations promulgated under this Act shall be issued in
			 accordance with section 553 of title 5, United States Code. Where regulations
			 relate to customer proprietary network information, the promulgation of such
			 regulations will be coordinated with the Federal Communications
			 Commission.(g)Other rights and
			 remediesThe rights and remedies available under this subtitle
			 are cumulative and shall not affect any other rights and remedies available
			 under law.(h)Fraud
			 alertSection 605A(b)(1) of the Fair Credit Reporting Act (15
			 U.S.C. 1681c–1(b)(1)) is amended by inserting , or evidence that the
			 consumer has received notice that the consumer's financial information has or
			 may have been compromised, after identity theft
			 report.218.Enforcement by State
			 attorneys general(a)In general(1)Civil
			 actionsIn any case in which the attorney general of a State or
			 any State or local law enforcement agency authorized by the State attorney
			 general or by State statute to prosecute violations of consumer protection law,
			 has reason to believe that an interest of the residents of that State has been
			 or is threatened or adversely affected by the engagement of a business entity
			 in a practice that is prohibited under this subtitle, the State or the State or
			 local law enforcement agency on behalf of the residents of the agency's
			 jurisdiction, may bring a civil action on behalf of the residents of the State
			 or jurisdiction in a district court of the United States of appropriate
			 jurisdiction to—(A)enjoin that
			 practice;(B)enforce compliance with
			 this subtitle; or(C)civil penalties of not
			 more than $11,000 per day per security breach up to a maximum of $1,000,000 per
			 violation, unless such conduct is found to be willful or intentional.(2)Penalty
			 limitation(A)In
			 generalNotwithstanding any other provision of law, the total sum
			 of civil penalties assessed against a business entity for all violations of the
			 provisions of this subtitle resulting from the same or related acts or
			 omissions may not exceed $1,000,000, unless such conduct is found to be willful
			 or intentional.(B)DeterminationsThe
			 determination of whether a violation of a provision of this subtitle has
			 occurred, and if so, the amount of the penalty to be imposed, if any, shall be
			 made by the court sitting as the finder of fact. The determination of whether a
			 violation of a provision of this subtitle was willful or intentional, and if
			 so, the amount of the additional penalty to be imposed, if any, shall be made
			 by the court sitting as the finder of fact.(C)Additional penalty
			 limitIf a court determines under subparagraph (B) that a
			 violation of a provision of this subtitle was willful or intentional and
			 imposes an additional penalty, the court may not impose an additional penalty
			 in an amount that exceeds $1,000,000.(3)Notice(A)In
			 generalBefore filing an action under paragraph (1), the attorney
			 general of the State involved shall provide to the Attorney General of the
			 United States—(i)written notice of the
			 action; and(ii)a copy of the complaint
			 for the action.(B)Exemption(i)In
			 generalSubparagraph (A) shall not apply with respect to the
			 filing of an action by an attorney general of a State under this subtitle, if
			 the State attorney general determines that it is not feasible to provide the
			 notice described in such subparagraph before the filing of the action.(ii)NotificationIn
			 an action described in clause (i), the attorney general of a State shall
			 provide notice and a copy of the complaint to the Attorney General at the time
			 the State attorney general files the action.(b)Federal
			 proceedingsUpon receiving notice under subsection (a)(2), the
			 Attorney General shall have the right to—(1)move to stay the action,
			 pending the final disposition of a pending Federal proceeding or action;(2)initiate an action in the
			 appropriate United States district court under section 217 and move to
			 consolidate all pending actions, including State actions, in such court;(3)intervene in an action
			 brought under subsection (a)(2); and(4)file petitions for
			 appeal.(c)Pending
			 proceedingsIf the Attorney General or the Federal Trade
			 Commission initiate a criminal proceeding or civil action for a violation of a
			 provision of this subtitle, or any regulations thereunder, no attorney general
			 of a State may bring an action for a violation of a provision of this subtitle
			 against a defendant named in the Federal criminal proceeding or civil
			 action.(d)ConstructionFor
			 purposes of bringing any civil action under subsection (a), nothing in this
			 subtitle regarding notification shall be construed to prevent an attorney
			 general of a State from exercising the powers conferred on such attorney
			 general by the laws of that State to—(1)conduct
			 investigations;(2)administer oaths or
			 affirmations; or(3)compel the attendance of
			 witnesses or the production of documentary and other evidence.(e)Venue; service of
			 process(1)VenueAny
			 action brought under subsection (a) may be brought in—(A)the district court of the
			 United States that meets applicable requirements relating to venue under
			 section 1391 of title 28, United States Code; or(B)another court of
			 competent jurisdiction.(2)Service of
			 processIn an action brought under subsection (a), process may be
			 served in any district in which the defendant—(A)is an inhabitant;
			 or(B)may be found.(f)No private cause of
			 actionNothing in this subtitle establishes a private cause of
			 action against a business entity for violation of any provision of this
			 subtitle.219.Effect on Federal and
			 State lawFor any entity, or
			 agency that is subject to this subtitle, the provisions of this subtitle shall
			 supersede any other provision of Federal law, or any provisions of the law of
			 any State, relating to notification of a security breach, except as provided in
			 section 214(b). Nothing in this subtitle shall be construed to modify, limit,
			 or supersede the operation of the Gramm-Leach-Bliley Act (15 U.S.C. 6801 et
			 seq.) or its implementing regulations, including those regulations adopted or
			 enforced by States, the Health Insurance Portability and Accountability Act of
			 1996 (42 U.S.C. 1301 et seq.) or its implementing regulations, or the Health
			 Information Technology for Economic and Clinical Health Act (42 U.S.C. 17937)
			 or its implementing regulations.220.Reporting on
			 exemptions(a)FTC
			 reportNot later than 18
			 months after the date of enactment of this Act, and upon request by Congress
			 thereafter, the Federal Trade Commission shall submit a report to Congress on
			 the number and nature of the security breaches described in the notices filed
			 by those business entities invoking the risk assessment exemption under section
			 212(b) and their response to such notices.(b)Law enforcement
			 report(1)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, and upon the request by Congress thereafter, the United States Secret
			 Service and Federal Bureau of Investigation shall submit a report to Congress
			 on the number and nature of security breaches subject to the national security
			 and law enforcement exemptions under section 212(a).(2)RequirementThe
			 report required under paragraph (1) shall not include the contents of any risk
			 assessment provided to the United States Secret Service and the Federal Bureau
			 of Investigation under this subtitle.221.Effective
			 dateThis subtitle shall take
			 effect on the expiration of the date which is 90 days after the date of
			 enactment of this Act.IIICompliance with
			 statutory Pay-As-You-Go Act301.Budget
			 complianceThe budgetary
			 effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 Senate Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.